MEMORANDUM OPINION
                                         No. 04-12-00210-CR

                                           James H. LOWE,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-5832
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 13, 2012

DISMISSED

           On April 24, 2012, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record on or before May 24, 2012. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant did not respond. The record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the
                                                                                      04-12-00210-CR


record states “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the clerk’s record supports the trial court’s certification that defendant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P.

25.2(d).



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-